DETAILED ACTION
This office action is in response to after final amendments to application 16/283,940, filed on 08/30/2021.
Claims 1 and 4-13 are currently pending and have been examined.
Definition of terms that may be used for citation purposes:
Fig. = figure, Col. = column, P. = paragraph

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, filed 08/30/2021, have been entered.
Regarding rejections of claims 1 and 4-13 under 35 U.S.C. 112(b), the rejections are withdrawn due to amendment.
Regarding objections to claims 1, 7, 9, and 10, the objections are withdrawn due to amendment.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 9:
“recognizing an area[[s]] surrounding a vehicle”
Claim 10:
“recognize an area[[s]] surrounding a vehicle”
Authorization for this examiner’s amendment was given in an interview with Greg Turocy on 09/03/2021.

Allowable Subject Matter
	Claims 1 and 4-13 are allowable over the prior art of record.
	The following is an Examiner’s statement of reasons for allowance over the prior art of record. The closest prior art of record is Jung et al. (US 20180174460), hereinafter Jung. Jung discloses a vehicle includes a sensing unit configured to sense an object in a surrounding area of the vehicle, an output unit configured to output a notification about a pedestrian detected in the surrounding area, and a control unit configured to recognize whether the object is the pedestrian based on sensing signals delivered from the sensing unit and control the output unit to thereby output the notification when the pedestrian is recognized.
	Jung, taken either individually or in combination with other prior art, fails to teach, suggest, or render obvious vehicle control system comprising a memory that stores instructions; and one or more processors that execute the instructions. The instructions recognize an area surrounding a vehicle; perform control of causing at least the vehicle to move forward or causing the vehicle to move backward based on the area surrounding the vehicle; and notify traffic participants in a vicinity of the vehicle in response to determining that the vehicle having stopped is caused to advance in a second direction opposite to a first direction in which the vehicle has advanced before being stopped. In response to determining that a traffic participant is a four-wheel vehicle, the one or more processors execute instructions to cause the vehicle to advance in the second direction at a first time after notifying the traffic participants in the vicinity of the vehicle, and in response to determining that the traffic 
	Claims 9 and 10 are analogous to claim 1 and allowable for analogous reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C BOST whose telephone number is (571)272-4606.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/A.C.B./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662